Case 1:20-cv-00126-H-BU Document 29 Filed 07/23/21 Pageiofi PagelD 931

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
ABILENE DIVISION
JEANETTE F.,
Plaintiff,
V. No. 1:20-CV-126-H-BU

ANDREW M. SAUL, Commissioner of
Social Security,

 

Defendant.

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate John R. Parker made Findings, Conclusions, and a
Recommendation (FCR) in this case on June 28, 2021. See Dkt. No. 28. Judge Parker
recommended that the Court grant the Commissioner’s Unopposed Motion to Reverse and
Remand (Dkt. No. 27). Dkt. No. 28 at 2. No objections to the FCR were filed. The
District Court has therefore reviewed the proposed FCR for clear error. Finding none, the
Court accepts the FCR of the United States Magistrate Judge and grants the
Commissioner’s motion. The ALJ’s decision is reversed, and this case is remanded to the
Commissioner of Social Security for further proceedings consistent with the findings and
conclusions of the United States Magistrate Judge.

So ordered on July 253, 2021.

Qh.» (hy. [-

JAMES WESLEY HENDRIX
UNJTED STATES DISTRICT JUDGE
